ORDER
PER CURIAM.
Petitioner-husband, James Michael Plannett, II, appeals from the decree of dissolution of his marriage to respondent-wife, Rhonda G. Plannett, n.k.a. Rhonda G. Lynn-Moeckel. We have reviewed the record on appeal and find that the decree of dissolution is supported by substantial evidence and is not against the weight of the evidence. No error of law appears. A written opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
The judgment of the trial court is affirmed. Rule 84.16(b).